Order entered January 23, 2019




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-18-00825-CV

                            IN THE INTEREST OF W.J.M., A CHILD

                          On Appeal from the 254th Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. DF-18-09867

                                             ORDER
        Before the Court is appellant’s “motion for enforcement requesting contempt.” In the

motion, appellant complains of the court reporter who, despite being given additional time, has

yet to file the record.

        We GRANT the motion to the extent we ORDER court reporter Janet Saavedra to file

the reporter’s record no later than January 31, 2019. As the record was first due October 24,

2018 and the appeal cannot proceed without the record, we CAUTION Ms. Saavedra that failure

to comply may result in an order that she not sit as reporter until the record is filed.

        We DIRECT the Clerk of the Court to send a copy of this order to the Presiding Judge of

the 254th Judicial District Court, Ms. Saavedra, and the parties. We further DIRECT the Clerk

of the Court to mail appellant a paper copy of the reporter’s record once it is filed.


                                                        /s/   BILL WHITEHILL
                                                              JUSTICE